INTERNATIONAL GROWTH AND INCOME FUND Part B Statement of Additional Information March 1, 2010 (as supplemented May 27, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of International Growth and Income Fund (the "fund" or "IGI") dated March 1, 2010. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: International Growth and Income Fund Attention: Secretary One Market Steuart Tower, Suite 1800 San Francisco, California 94105 415/421-9360 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A IGAAX Class 529-A CGIAX Class R-1 RIGAX Class B IGIBX Class 529-B CGIBX Class R-2 RIGBX Class C IGICX Class 529-C CIICX Class R-3 RGICX Class F-1 IGIFX Class 529-E CGIEX Class R-4 RIGEX
